ClabksoN, J.
Tbe defendant B. Marvin Bracken is out of tbe picture. He does not appeal, as be was granted a new trial in tbe court below.
Tbe plaintiff excepted and assigned error to tbe following portion of tbe charge of tbe court below: “Whether or not tbe driver of tbe truck was guilty of a violation of tbe law of tbe State, to my mind, makes no difference in this case; and so I am not going to discuss with you whether or not be did violate tbe law in stopping tbe truck at tbe point indicated by tbe witness, because, gentlemen, tbe stopping of tbe truck bad nothing to do with the collision. In other words, if it hadn’t been for tbe inter*521vention of Mr. Bracken, in coming in as be did, tbe truck itself would not bave struck tbe oncoming car driven by Mr. Sloop and would not bave caused any injury to tbe child. Tbe fact that tbe operator of tbe truck was guilty of negligence, . . . if be was guilty at all, it is wbat we call ‘insulated’ negligence, ‘harmless’ negligence — it did no barm to anybody; and tbe sole proximate cause of tbe injury so far as tbe defendants are concerned was tbe negligent conduct of tbe defendant Bracken. I am, therefore, directing you gentlemen to answer tbe second issue ‘No.’ (Again reading tbe second issue): ‘Was tbe plaintiff’s intestate injured and killed by tbe negligence of tbe defendant Gibson lee Cream Company, as alleged in tbe complaint?’ I direct you to answer that ‘No,’ because tbe burden is upon tbe plaintiff to satisfy you, by tbe greater weight of tbe evidence, that tbe driver of tbe truck was guilty of some act of negligence which was at least one of tbe proximate causes of tbe little girl’s death; and tbe plaintiff has not done so, as I understand tbe law; and, therefore, it is your duty to answer that issue ‘No.’ ”
It appears from tbe record that tbe only question for this Court to determine is whether, on tbe evidence of plaintiff, tbe matter should bave been left to tbe jury as to tbe negligence of tbe defendant Gibson Ice Cream Company. We think so. Tbe often repeated rule is that tbe evidence which makes for plaintiff’s claim, or tends to support bis cause of action, is to be taken in its most favorable light for tbe plaintiff, and be is entitled to tbe benefit of every reasonable intendment upon tbe evidence, and every reasonable inference to be drawn therefrom.
Tbe defendants were sued as joint tort-feasors. In 5 Amer. Jurisprudence, part sec. 345, at pp. 687-8, it is written: “Tbe rule that where two or more tort-feasors by concurrent acts of negligence which, though disconnected, in combination inflict an injury, all are jointly liable. . . . But tbe parties may be sued jointly, although tbe degree of care which each owed tbe person injured was different. They may be sued jointly notwithstanding there may exist a difference in tbe degree of liability or tbe quantum of evidence necessary to establish such liability. So, too, tbe fact that one was wanton and reckless and tbe other simply manifested want of ordinary caption does not prevent joint liability.”
In Harton v. Telephone Co., 141 N. C., 455 (461), it is said: “There may be more than one proximate cause of an injury, and it is well established that when a claimant is himself free from blame and a defendant sued is responsible for one such cause of injury to plaintiff, tbe action will be sustained though there may be other proximate causes concurring and contributing to tbe injury. In 21 Am. & Eng. Enc. (2 Ed), 495, it is said: ‘To show that other causes concurred in producing or contributing to tbe result complained of is no defense to an action *522of negligence. There is indeed no rule better settled in this present connection than that the defendant’s negligence, in order to render him liable, need not be the sole canse of plaintiff’s injuries.’ Again, on p. 496, it is said: ‘When two efficient proximate causes contribute to an injury, if defendant’s negligent act brought about one of such causes, he is liable.’ ” The above is approved in Harvell v. Lumber Co., 154 N. C., 262, and quoted with approval in Wood v. Public-Service Corp., 174 N. C., 697 (699-700). White v. Realty Co., 182 N. C., 536 (537-8); York v. York, 212 N. C., 695 (703).
In Lewis v. Hunter, 212 N. C., 504 (507), we find: “The contention of the appellant that the negligence of the defendant Spear insulated any negligence on his part, and was the sole proximate cause of the intestate’s death cannot be sustained, since the evidence tends to show that the death of the intestate was the result of the joint and concurrent negligence of the defendants Hunter and Spear. West v. Baking Co., 208 N. C., 526, and cases there cited.”
O. If. Sloop was the driver of the car in which the child was killed. She was on the back seat with her father and mother. Sloop’s testimony was to the effect that he was driving about 30 to 35 miles an hour when he crossed the bridge, no traffic ahead of him, and he was on his side of the road. When his car was struck by that driven by defendant Bracken “every part of my automobile was on the right of the center of the highway.”
Mrs. Bracken testified, in part: “There is a curve just before you reach the bridge. We made this curve, and I was conscious that the ice cream truck was a little distance ahead of us. It was a white truck. When we were about 35 feet from the south edge of the bridge the truck stopped. I saw it stop. It stopped suddenly, very quickly. I was sitting on the right and did not see any signal. . . . When I saw the truck stopped we were about 30 to 35 feet behind it.”
James A. Beehtler testified, in part: “As we were driving south and left the south end of the bridge the ice cream truck was about 3 to 5 feet from the south end. It had stopped or was practically stopped. I did not see the driver of the truck put his hand out the side of the truck or give any other signal that he was going to stop. ... At the time of the collision the Sloop car was as far to the right as we could get. The left front side of the Sloop car was struck by Bracken’s left front side.”
We are only considering the negligence as to the defendant Gibson Ice Cream Company. It is contended by plaintiff that, on the evidence, the defendant Gibson Ice Cream Company, through its driver and agent, violated the following rules of the road: (1) N. C. Code, 1939 (Michie), sec. 2621 (287) — Reckless Driving; (2) sec. 2621 (275) — Mirrors—’“No *523person shall drive a motor vehicle on a highway which motor vehicle is so constructed or loaded as to prevent the driver from obtaining a view of the highway to the rear by looking backward from the driver’s position, unless such vehicle is equipped with a mirror so located as to reflect to the driver a view of the highway for a distance of at least two hundred feet to the rear of such vehicle, of a type to be approved by the commissioner.” (3) Sec. 2621 (301) — Signals on starting, stopping or turning — “(a) The driver of any vehicle upon a highway before starting, stopping or turning from a direct line shall first see that such movement can be made in safety, and if any pedestrian may be affected by such movement shall give a clearly audible signal by sounding the horn, and whenever the operation of any other vehicle may be affected by such movement, shall give a signal as required in this section, plainly visible to the driver of such other vehicle, of the intention to make such movement. (b) The signal herein required shall be given by means of the hand and arm in the manner herein specified, ‘or by any approved mechanical electrical signal device, except that when a vehicle is so constructed or loaded as to prevent the hand and arm signal from being visible, both to the front and rear, the signal shall be given by a device of a type which has been approved by the department.’ Whenever the signal is given the driver shall indicate his intention to start, stop, or turn by extending the hand and arm from and beyond the left side of the vehicle as hereinafter set forth. Left turn — hand and arm horizontal, forefinger pointing. Eight turn — hand and arm pointed upward. Stop— hand and arm pointed downward. All signals to be given from left side of vehicle during last fifty feet traveled.” One driving an automobile upon a public highway is required by provision of this section to give specific signals before stopping or turning thereon, and the failure of one so driving to give the signal required by statute is negligence, and when the proximate cause of injury, damages may be recovered therefor by the one injured. Murphy v. Coach Co., 200 N. C., 92, 93; Stovall v. Ragland, 211 N. C., 536, 539; Smith v. Coach Co., 214 N. C., 314; Mason v. Johnston, 215 N. C., 95; Newbern v. Leary, 215 N. C., 134.
In Holland v. Strader, 216 N. C., 436, Devin, J., for the Court, said: “Evidence that defendant stopped his car suddenly without giving the warning signal required by statute, and that the car in which plaintiff was riding as a guest, traveling on the highway in the same direction behind defendant’s car, collided with the rear of defendant’s car, causing the injury in suit, is held sufficient to be submitted to the jury on the issue of defendant’s negligence, notwithstanding defendant’s evidence that the cars were in a long line of traffic going to a football game and that the negligence of the driver of the car in which plaintiff was riding in failing to keep a proper lookout and control over the car, and in fol*524lowing too closely behind defendant’s car, was the sole proximate cause of the injury, the conflicting contentions raising a question of fact for the determination of the jury.” At p. 438, it is said: “According to the uniform decisions of this Court, the violation of a statute imposing a rule of conduct in the operation of a motor vehicle and enacted in the interest of safety has been held to constitute negligence per se, but before the person claiming damages for injury sustained can be permitted to recover he must show a causal connection between the injury received and the disregard of the statutory mandate. This has been the established rule in North Carolina,” citing authorities.
In DeLaney v. Henderson-Gilmer Co., 192 N. C., 647 (650-1), it is said: “In Lea v. Utilities Co., 175 N. C., at p. 463, the Court said: ‘In order to establish actionable negligence, the plaintiff is required to show by the greater weight of the testimony, first, that there has been a failure to exercise proper care in the performance of some legal duty which the defendant owed the plaintiff under the circumstances in which they were placed, proper care being that degree of care which a prudent man should use under like circumstances and charged with a like duty; and second, that such negligent breach of duty was the proximate cause of the injury, a cause that produced the result in continuous sequence and without which it could not have occurred, and one from which any man of ordinary prudence could have foreseen that such a result was probable under the facts as they existed. Ramsbottom v. R. R., 138 N. C., 41.’ In Hudson v. R. R., 176 N. C., 488 (492), Allen, J., confirming the above rule, says: ‘To which we adhere, with the modification contained in Drum v. Miller, 135 N. C., 204, and many other cases, that it is not required that the particular injury should be foreseen, and is sufficient if it could be reasonably anticipated that injury or harm might follow the wrongful act.’ Hall v. Rinehart & Dennis Co., 192 N. C., 706; Boswell v. Hosiery Mills, 191 N. C., 549; Moore v. Iron Works, 183 N. C., 438.”
We are here dealing with the negligence of the defendant Gibson Ice Cream Company. If the stopping of the truck by the driver of Gibson Ice Cream Company was negligent and it caused defendant Bracken to run into the Sloop car, it was for the jury to say whether it was a contributing cause to plaintiff’s intestate’s death. We are not analyzing the contentions as to Bracken also being a joint tort-feasor, as the question of his liability is not here on appeal. Sloop was the driver of the car. We see no evidence of any control of the car driven by Bechtler, but he and his wife and child were guests.
In Albritton v. Hill, 190 N. C., 429 (430), we find: “This and other evidence, which we need not set out in detail, . . . tended to show a breach of more than one statute. A breach of cither is negligence per se; the causal relation between the alleged negligence and the injury, *525being, of course, a question for tbe jury. . . . (citing authorities). In reference to concurrent negligence we have held that where two proximate causes contribute to an injury, the defendant is liable if his negligent act brought about one of such causes. . . . (citing authorities). We have also held that negligence on the part of the driver of a car will not ordinarily be imputed to another occupant unless such other occupant is the owner of the car or has some kind of control over the driver.” Gold v. Kiker, 216 N. C., 511 (517).
"We think there was error in the charge of the court below and there was sufficient evidence to be submitted to the jury as to the negligence of defendant Gibson Ice Cream Company. For the reasons given, there must be a
New trial.